                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TENNESSEE
                                  AT GREENEVILLE

   UNITED STATES OF AMERICA,                           )
                                                       )
                 Plaintiff,                            )
                                                       )
   v.                                                  )              No. 2:18-CR-17
                                                       )              JUDGE JORDAN
   ROBERT JESSEE ESTES                                 )
                                                       )
                 Defendant.                            )


        MEMORANDUM IN SUPPORT OF MOTION FOR DOWNWARD VARIANCE

          Comes now the defendant, Robert Jessee Estes, by and through counsel, and files this

   Memorandum in Support of his Motion for Downward Variance and respectfully requests the

   Court consider the following:

          1.     District Courts are entitled to vary downward from the guidelines based

   upon a policy disagreement with those guidelines.

          In United States v. Booker, 543 U.S. 220 (2005), the Supreme Court instructed district

   courts to read the Sentencing Guidelines as effectively advisory, serving as “one factor among

   several courts must consider in determining an appropriate sentence.” United States v. Moreno,

   No. 5:19-CR-002, 2019 WL 3557889, at *1 (W.D. Virginia August 5, 2019), citing Kimbrough

   v. United States, 552 U.S. 85, 90 (2007). While “the Guidelines should be the starting point and

   initial benchmark” of the sentencing process, and must be considered as a factor in sentencing,

   they “are not the only consideration.” Moreno, No. 5:19-CR-002, 2019 WL 3557889, at *1

   (W.D. Virginia August 5, 2019), citing Gall v. United States, 552 U.S. 38, 49 (2005). After

   calculating the Guidelines range and allowing argument, “the district court should then consider

   all of the § 3553(a) factors to determine whether they support the sentence requested by a party.


                                       1
Case 2:18-cr-00017-RLJ-CRW Document 1513 Filed 01/16/20 Page 1 of 6 PageID #: 9439
   In so doing, he may not presume that the Guidelines range is reasonable. He must make an

   individualized assessment based on the facts presented.” Moreno, No. 5:19-CR-002, 2019 WL

   3557889, at *1 (W.D. Virginia August 5, 2019), citing Gall at 49-50. In Spears v. United States,

   555 U.S. 261, 265-66 (2009), the Supreme Court clarified its holding in Kimbrough, holding that

   “district courts are entitled to reject and vary categorically from the…Guidelines based upon a

   policy disagreement with those Guidelines.” Moreno, No. 5:19-CR-002, 2019 WL 3557889, at

   *1 (W.D. Virginia August 5, 2019).

          2.      The current guidelines are greater than necessary to adequately reflect the

   seriousness of the offense.

          For most drug offenses, the base offense level reflects the type and quantity of drug(s)

   involved. However, unlike other controlled substances, the United States Sentencing Guidelines

   has drawn a distinction between mixture methamphetamine and actual (and ice)

   methamphetamine. While mixture methamphetamine and actual (and ice) methamphetamine are

   different formulations of the same drug, they are treated very differently in the guidelines, with

   the penalties being ten (10) times greater for actual (and ice) methamphetamine. (USSG § 2D1.1,

   comment. n.8 (D) (setting a marijuana equivalency of 2 kilograms for each gram of mixture

   methamphetamine but 20 kilograms for each gram of actual (and ice) methamphetamine).

          The 10:1 punishment ratio between mixture methamphetamine and actual (and ice)

   methamphetamine does not rest upon empirical evidence, but rather on the Sentencing

   Commission’s faulty assumption that drug purity is an accurate measure of a defendant’s relative

   status within a drug distribution network. An application note entitled “Upward Departure Based

   on Unusually High Purity” sets forth the following rationale:

                  Trafficking in controlled substances, compounds, or mixtures of unusually
                  high purity may warrant an upward departure, except in the case of PCP,



                                       2
Case 2:18-cr-00017-RLJ-CRW Document 1513 Filed 01/16/20 Page 2 of 6 PageID #: 9440
                  amphetamine, methamphetamine, hydrocodone, or oxycodone for which
                  the guideline itself provides for the consideration of purity (see the
                  footnote to the Drug Quantity Table). The purity of the controlled
                  substance, particularly in the case of heroin, may be relevant in the
                  sentencing process because it is probative of the defendant’s role or
                  position in the chain of distribution. Since controlled substances are often
                  diluted and combined with other substances as they pass down the chain of
                  distribution, the fact that a defendant is in possession of unusually pure
                  narcotics may indicate a prominent role in the criminal enterprise and
                  proximity to the source of the drugs. As large quantities are normally
                  associated with high purities, this factor is particularly relevant where
                  smaller quantities are involved. U.S.S.G. § 2D1.1, comment n.27(C).

          In United States v. Moreno, No. 5:19-CR-002, 2019 WL 3557889, at *1 (W.D. Virginia

   August 5, 2019), the district court granted a motion for a downward variance in part because of

   the court’s policy disagreement with the Guidelines’ treatment of offenses involving actual/pure

   methamphetamine. In its Memorandum Opinion, the Moreno court set forth four (4) distinct

   problems with respect to the methamphetamine Guidelines:

          a.      First, “as recognized by an emerging chorus of district courts around the country”,

   one problem with the methamphetamine Guidelines is that the Sentencing Commission deviated

   from its standard empirical approach and chose instead to key the Guidelines to the statutory

   mandatory minimum sentences that Congress established for those crimes. Moreno, No. 5:19-

   CR-002, 2019 WL 3557889, at *3 (W.D. Virginia August 5, 2019), citing United States v.

   Pereda, 2019 WL 463027 at *3 (D. Colo. Feb 6, 2019) citing Gall, 552 U.S. at 46 n.2., and

   United States v. Diaz, No. 11-821, 2013 WL 322243, at *3-6 (E.D.N.Y. Jan 28, 2013)). “This

   creates Guideline ranges for actual (and ice) methamphetamine that are excessive and not similar

   to other Guidelines, which are intended to be representative of a ‘heartland’ or ‘a set of typical

   cases embodying the conduct that each guideline describes.’”. Moreno, No. 5:19-CR-002, 2019

   WL 3557889, at *3 (W.D. Virginia August 5, 2019), citing Pereda, 2019 WL 463027, at *4




                                       3
Case 2:18-cr-00017-RLJ-CRW Document 1513 Filed 01/16/20 Page 3 of 6 PageID #: 9441
   (citing United States v. Harry, 313 F. Supp. 3d at 972; United States v. Diaz, 2013 WL 3222243,

   at *8) (quoting U.S.S.G. Manual § 1A4.13 (1987)).

          b.     The second problem is that “methamphetamine purity is no longer an accurate

   indicator of a defendant’s role in a drug trafficking conspiracy.” Moreno, No. 5:19-CR-002,

   2019 WL 3557889, at *3 (W.D. Virginia August 5, 2019). Further noting, “the Commission’s

   assumption regarding the connection between methamphetamine purity and criminal role is

   divorced from reality…[T]he average purity of methamphetamine today is over 90 percent. This

   means that the sentencing Guidelines would treat the average individual convicted of a crime

   involving methamphetamine as a kingpin or leader, even though that simply is not true.”

   Moreno, No. 5:19-CR-002, 2019 WL 3557889, at *3 (W.D. Virginia August 5, 2019), citing

   United States v. Ibarra-Sandoval, 625 F. Supp. 3d at 1255-56.

          c.     The third problem arises because purity can only be determined after laboratory

   testing, which occurs “capriciously.” Moreno, No. 5:19-CR-002, 2019 WL 3557889, at *4 (W.D.

   Virginia August 5, 2019), citing Ibarra-Sandoval, 265 F. Supp. 3d at 1257.

          d.     Finally, the Moreno court addresses the fact that “courts have questioned the

   severity of the methamphetamine Guidelines in comparison to other dangerous drugs, including

   heroin.” In United States v. Harry, 313 F. Supp. 3d at 973, the court calculated that, all else

   being equal, the Guidelines range for methamphetamine offenses is more than twice the range of

   the heroin conspirator. Moreno, No. 5:19-CR-002, 2019 WL 3557889, at *4 (W.D. Virginia

   August 5, 2019), citing Harry, 313 F. Supp. 3d at 973.

          In summary, the methamphetamine Guidelines lack empirical support, rely on a flawed

   premise, and result in disparate sentences. For these reasons, another court in this circuit

   concluded that it’s methodology for sentencing in methamphetamine cases will be to treat all




                                       4
Case 2:18-cr-00017-RLJ-CRW Document 1513 Filed 01/16/20 Page 4 of 6 PageID #: 9442
   methamphetamine quantities as mixtures. United States v. Saldana, No. 1-17-cr-271-1, 2018

   U.S. Dist. LEXIS 110790 (W.D.Mich. July 3, 2018). The Saldana court referenced an Eastern

   District of New York case which decided that the advisory ranges in methamphetamine cases

   should be systematically reduced by one-third until the Guidelines are re-evaluated and adjusted.

   Saldana, 2018 U.S. Dist. LEXIS 110790, citing Diaz, 2013 WL 322243 at *18 (E.D.N.Y. Jan 28,

   2013). Saldana also quoted the Northern District of Iowa stating that court had determined that

   the appropriate remedy is to “calculate an alternative Guidelines range, starting with a base

   offense level determined by reference to the methamphetamine mixture Guidelines and then

   applying any applicable increases or decreases to that base offense level.” Saldana, 2018 U.S.

   Dist. LEXIS 110790, citing Harry, 2018 WL 2717224, at *5. Additionally, Saldana quoted the

   District of New Mexico which concluded that it would “determine whether an enhancement

   based on purity is appropriate in each case.” Saldana, 2018 U.S. Dist. LEXIS 110790, citing

   Ibarra-Sandoval, 265 F. Supp. 3d at 1256.

          For the foregoing reasons, Mr. Estes respectfully requests that this Honorable Court

   impose a sentence below the advisory Sentencing Guidelines.

          Respectfully submitted this 16th day of January, 2020,

                                        ELLIS LAW FIRM, PLLC on behalf of
                                        Robert Jessee Estes

                                BY:     s/Ruth T. Ellis
                                        Ruth T. Ellis, Esq. [BPR# 009163]
                                        550 Main Street, Suite 750
                                        Knoxville, Tennessee 37902
                                        Telephone: (865) 546-0100
                                        Facsimile: (865) 546-0101
                                        ruth@ellislawtn.com




                                       5
Case 2:18-cr-00017-RLJ-CRW Document 1513 Filed 01/16/20 Page 5 of 6 PageID #: 9443
                                  CERTIFICATE OF SERVICE

           I hereby certify that on January 16, 2020, a copy of the foregoing pleading was filed
   electronically. Notice of this filing will be sent by operation of the Court’s electronic filing
   system to all parties indicated on the electronic filing receipt. All other parties will be served by
   regular United States Mail, postage prepaid. Parties may access this filing through the Court’s
   electronic filing system.

                                         BY: s/Ruth T. Ellis_________________
                                            Ruth T. Ellis, Esq.




                                       6
Case 2:18-cr-00017-RLJ-CRW Document 1513 Filed 01/16/20 Page 6 of 6 PageID #: 9444
